                                            Case 3:20-cv-00322-SI Document 26 Filed 02/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY SMITH,                                    Case No. 20-cv-00322-SI
                                   8                    Petitioner,
                                                                                           ORDER EXTENDING DEADLINES
                                   9             v.
                                                                                           Re: Dkt. No. 23
                                  10     SPEARMAN,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Respondent has filed a request for an extension of the deadline to file a renewed motion to

                                  14   dismiss the petition for writ of habeas corpus.      Upon due consideration of the request and

                                  15   accompanying declaration of attorney Michele Swanson, the request is GRANTED. Docket No.

                                  16   23. Respondent must file and serve his motion to dismiss no later than March 19, 2021. Petitioner

                                  17   must file and serve his opposition to the motion to dismiss no later than April 30, 2021. (The court

                                  18   has extended the deadline by 60 days rather than the requested 30 days because respondent’s counsel

                                  19   apparently must wait for action by the superior court before filing the motion to dismiss.)

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 5, 2021

                                  22                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
